Citation Nr: 0727031	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  02-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder due 
to herbicide exposure.

3.  Entitlement to service connection for a thyroid disorder 
due to herbicide exposure.

4.  Entitlement to service connection for a psychiatric 
disability, including post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Barbara J. Cook - Private 
Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2000 and February 2002 rating decisions.

The Board's July 2004 decision was vacated by an October 2006 
opinion by the Court of Appeals for Veterans Claims, and the 
case was remanded for adjudication consistent with the 
opinion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Treatment records demonstrate that the veteran has been 
diagnosed with diseases of the thyroid (hypothyroidism), the 
lungs (chronic obstructive pulmonary disease (COPD)), and the 
liver (fatty liver or diffuse hepatocellular disease).  The 
veteran's representative asserts that VA previously erred in 
that it had denied the veteran's claim, as none of the 
veteran's diagnosed illnesses were presumptively related to 
Agent Orange exposure, without considering whether any of his 
diseases could be directly linked to service.

The veteran has been diagnosed with COPD which he believes is 
the result of Agent Orange exposure in Vietnam.

The Court remanded the veteran's claim for consideration of 
additional evidence, such as the Veterans and Agent Orange: 
Update 2002, submitted by the veteran's representative.  
While the study indicated that it was biologically plausible 
that exposure to TCDD may result in acute or chronic lung 
disorders, it also indicated that cigarette-smoking is a 
major factor for most of these diseases.  Furthermore, it 
reported that epidemiological studies provided insufficient 
evidence to determine whether an association exists between 
exposure to the chemicals of interest and nonmalignant acute 
or chronic respiratory disorders.

Service medical records are silent for any complaints of, or 
treatment for, any respiratory disorder while the veteran was 
in service; and it was also noted in a 2002 treatment record 
that the veteran continued to smoke, despite being medically 
advised to quit.

Nevertheless, the veteran's file is void of any medical 
opinion addressing the etiology of his COPD.

With regard to the veteran's liver, the veteran indicated 
that he had hepatitis twice (in sixth grade and again as a 
freshman in high school); and he remembered being told that 
he was going to have an altered liver.  He indicated that 
treatment records showed that he had an enlarged liver at 
that time.  At a PTSD assessment in January 2006, the veteran 
was diagnosed with an enlarged liver.

The veteran's representative submitted a copy of the Veterans 
and Agent Orange: Update 2002, noting that the study found 
that the liver is a primary target organ of TCDD in animals, 
and therefore TCDD would be expected to induce liver toxicity 
in humans at appropriate doses.  The study also concluded 
that there was insufficient evidence to determine whether an 
association exists between exposure to the chemicals of 
interest and gastrointestinal and digestive disease, 
including liver toxicity.

The veteran's file is void of any medical opinion addressing 
the etiology of his liver disease.

At a PTSD assessment in January 2006, the veteran was 
diagnosed with a hypothyroid.

The veteran's representative submitted a copy of the Veterans 
and Agent Orange: Update 2002, which concluded that 
epidemiologic studies presented insufficient evidence to 
determine whether an association exists between exposure to 
the chemicals of interest and adverse effects on thyroid 
homeostasis.  However, the study also noted that in humans, 
the effects on thyroid homeostasis were observed mainly after 
exposure in the prenatal period; and, as such, the studies 
related mainly to the offspring of children born to female 
veterans.

Service medical records fail to show any thyroid disability 
during service, and the veteran was not diagnosed with 
hypothyroidism for many years following service.  

However, the Court indicated that a medical opinion of record 
should be obtained to determine whether the veteran's thyroid 
condition is related to his time in service.

With regard to his claim for PTSD, the veteran asserts that 
on his second day in Vietnam a rocket attack blew up the 
barracks adjacent to his, forcing him to spend the night in a 
bunker at Phu Bai.  The veteran also indicated that he was 
stationed from February through April 1970 in DaNang, where 
he worked as a radio operator and security guard.  He 
reported witnessing numerous mortar and rocket attacks and 
observing numerous casualties.  In either May or June 1970, 
the veteran indicated that a mine blew up a the lead vehicle 
in a convoy in which he was driving the third truck

The veteran's representative indicated that service 
connection for PTSD should be granted, based on the 
confirmation of several stressors.  Specifically, the 
representative indicated that his unit records confirm that 
there was a mortar attack on a barracks next to his in 
October 1969 (roughly his second day in country), and mortar 
attacks on the DaNang Signal Station, where his was stationed 
in April 1970.  The representative also asserted that the 
veteran's unit was under a constant threat of enemy attack 
while in the Republic of Vietnam.

Research using the veteran's unit records confirmed that 
there were several rocket attacks that struck the veteran's 
base in 1970.  As such, this stressor is considered to be 
confirmed.  However, the veteran's additional stressors, such 
as being in a convoy in which an APC hit a mine and a jeep 
accident involving several of the veteran's commanding 
officers were not confirmed, and there is no indication of 
combat exposure on the veteran's part.

At the veteran's VA examination in 2001, the examiner, while 
noting the veteran's reported stressors such as the rocket 
attacks, concluded that the veteran did not meet all of the 
criteria for PTSD.  Subsequent VA treatment records do 
contain a diagnosis of PTSD, although the veteran has not 
undergone an additional examination, and there is no 
indication whether the diagnosis is related to the veteran's 
confirmed stressor.

As such, because one of the veteran's stressors has been 
confirmed, an examination is needed to determine whether he 
meets the criteria for a diagnosis of PTSD, and if so whether 
it is related to memories of the rocket attacks while in 
service.

The veteran's representative also indicated that it should be 
determined whether it was as likely as not that the veteran's 
depression was related to his experiences in the Republic of 
Vietnam.  The representative also submitted a VA report 
entitled Findings from the National Vietnam Veterans' 
Readjustment Study, indicating that it showed increased rates 
of depression for Vietnam veterans.  However, this report has 
not been specifically linked to the veteran's case by a 
medical opinion.

Service medical records fail to show any evidence of 
depression during service.

Following service, the earliest reports of depression begin 
in the late 1980s, when the veteran was required to undergo 
psychiatric counseling in conjunction with his divorce.  For 
example, in an August 1989 letter, a Dr. Shipp indicated that 
he was treating the veteran for anxiety and depression.

VA treatment records dating back to 2000 confirm that the 
veteran has depression, and treatment records from as 
recently as January 2006 indicate that the veteran was 
diagnosed with a major depressive disorder.   

The veteran was also diagnosed with depression at a VA 
examination in December 2001.  However, both the treatment 
records and the examination report lack a definitive opinion 
as to the etiology of the veteran's depression; although one 
record from April 2000 indicated that the veteran's 
depression had a relatively recent onset that was related to 
problems at work. 

In its decision, the Court determined that the examiner at 
the veteran's VA examination failed to provide an opinion as 
to the etiology of the veteran's depression.  As such, the 
Court concluded that the report was inadequate for rating 
purposes.

Given the Court's opinion, an additional examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his claims, 
what evidence, if any, he is to submit, and 
what evidence VA will obtain.  Further, ask 
him to submit any evidence in his possession 
which pertains to his claim; and inform him as 
to how effective dates are formulated.

2. Schedule the veteran for a VA examination 
of his hypothyroidism.  The examiner should be 
provided with the veteran's claims file and 
asked to fully review it, any conclusion 
should be supported by a complete rationale.  
Specifically, the examiner should determine 
whether it is as likely as not (50 percent) 
that the veteran's hypothyroidism was either 
caused by or began during his military 
service.  
 
3.  Schedule the veteran for a VA respiratory 
examination.  The examiner should be provided 
with the veteran's claims file and asked to 
fully review it, any conclusion should be 
supported by a complete rationale.  
Specifically, the examiner should determine 
whether it is as likely as not (50 percent) 
that the veteran's COPD was either caused by 
or began during his military service.  

4.  Schedule the veteran for a VA examination 
of his liver.  The examiner should be provided 
with the veteran's claims file and asked to 
fully review it, any conclusion should be 
supported by a complete rationale.  
Specifically, the examiner should diagnose any 
chronic liver disability.  If a liver 
disability is diagnosed, the examiner should 
determine whether it is as likely as not (50 
percent) that the liver disability was either 
caused by or began during the veteran's 
military service.  The examiner should 
specifically comment on the veteran's 
statement that he had hepatitis when he was a 
child.

5.  Schedule a psychiatric examination of the 
veteran.  The examiner should be provided with 
the veteran's claims file and asked to fully 
review it.  The examiner should provide an 
opinion as to whether it is as likely as not 
(50 percent or greater) that the veteran's 
diagnosed depression is the result of his time 
in service.  The examiner should also 
determine whether the veteran has PTSD; and, 
if so, he should provide an opinion as to 
whether the PTSD was caused by exposure to 
rocket attacks during service.

6.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning the 
record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




